E. BRYAN WILSON
Acting United States Attorney

JOHN FONSTAD
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: John.Fonstad@usdoj.gov

Attorneys for Plaintiff

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,           )
                                      )
                                        Case No. 3:21-cv-00156-JWS
                      Plaintiff,      )
                                      )
         vs.                          )
                                      )
  WILLIAM J. LONG,                    )
                                      )
                      Defendant.      )
                                      )

                COMPLAINT FOR INJUNCTIVE RELIEF

      COMES NOW Plaintiff, United States of America, on behalf of the

Department of Transportation, Federal Aviation Administration (hereinafter

“FAA”), by and through undersigned counsel, for its cause of action seeking

preliminary and permanent injunctive relief against the Defendant, William

J. Long, alleges as follows:



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 1 of 10
                                 Introduction

      1.     This is a lawsuit for injunctive relief to prevent the Defendant,

William J. Long, from flying civil aircraft without appropriate medical and

pilot certification.

                            Parties and Jurisdiction

      2.     Plaintiff is the United States of America, acting on behalf of the

Department of Transportation, Federal Aviation Administration (hereinafter

“FAA”), which is an executive agency of the United States government.

      3.     Defendant William J. Long is a resident of Alaska, with a

physical address of 220 W. Gerondale Circle, Wasilla, Alaska 99654.

      4.     This action has been authorized and commenced pursuant to the

provisions of 49 U.S.C. § 46106 and 14 C.F.R. § 13.25(a).

      5.     This Court has subject matter jurisdiction over this action under

49 U.S.C. § 46106 and 28 U.S.C. § 1345.

      6.     This Court has personal jurisdiction over the Defendant and

venue is proper in this district under 49 U.S.C. § 46106 and 28 U.S.C.

§ 1391(b) because the Defendant can be found in, resides in, has transacted

business in, and/or a substantial part of the events or omissions giving rise to

this claim occurred in the District of Alaska.



United States v. Long                   2
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 2 of 10
                    The Federal Aviation Administration

      7.     Federal law provides that the Administrator of the FAA shall

promote safe flight for civil aircraft operating in air commerce, 49 U.S.C.

§ 44701 et seq.

      8.     Under 49 U.S.C. § 44703, the Administrator of the FAA is

empowered to issue an Airman Certificate to an individual when the

Administrator finds, after investigation, that the individual is qualified for

and physically able to perform the duties related to the position to be

authorized by the certificate. An individual cannot pilot can aircraft without

holding an appropriate Airman Certificate. 49 U.S.C. § 44711(a)(2)(A).

      9.     Pursuant to 14 C.F.R. § 61.3, an individual needs to hold both a

medical certificate and a pilot certificate in order to pilot an aircraft.

      10.    Pursuant to 14 C.F.R. § 61.89(a), a holder of a student pilot

certificate is not allowed to operate an aircraft with passengers.

      11.    Pursuant to 14 C.F.R. § 61.19(b)(1), an individual cannot exercise

the privileges of a student pilot certificate without holding a current and

appropriate medical certificate.

      12.    Pursuant to 14 C.F.R. § 61.2(a)(1), an individual cannot serve as

a pilot in command of an aircraft with a pilot certificate that was

surrendered, suspended, revoked, or expired.
United States v. Long                    3
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 3 of 10
      13.     Pursuant to 14 C.F.R. § 61.2(a)(5) and § 61.3(c)(1), an individual

cannot serve as a pilot in command of an aircraft without a current and

appropriate medical certificate in his physical possession or readily accessible

in the aircraft.

      14.     Pursuant to 14 C.F.R. § 61.53(a), an individual cannot serve as a

pilot in command of an aircraft if the individual knows or has reason to know

of any medical condition or any treatment for any medical condition that

would make the person unable to meet the requirements for the medical

certificate necessary for the pilot operation. No person may act as a

crewmember while using any drug that affects the person’s faculties in any

way contrary to safety. 14 C.F.R. § 91.17(a)(3).

      15.     Pursuant to 14 C.F.R. § 91.13(a), no person may operate an

aircraft in a careless or reckless manner so as to endanger the life or property

of another.

      16.     Pursuant to 49 U.S.C. § 46106 and 14 C.F.R. § 13.25(a), FAA is

authorized to bring a civil action, including one for injunctive relief, whenever

it is determined that a person has engaged, or is about to engage, in any act

or practice in violation of FAA regulations.

                                      Facts

      17.     Defendant William J. Long held a student pilot license that was
United States v. Long                    4
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 4 of 10
issued on August 1, 2013, and valid through August 31, 2018. His student

pilot license is expired, and he has never been issued any airman pilot

certificate other than a student pilot certificate. Defendant William J. Long

knew or should have known about the effective dates of his student pilot

license and the restrictions that are associated with a student pilot license.

      18.      Defendant William J. Long held a third class medical certificate

that was issued on August 1, 2013, and valid through August 31, 2018. His

medical certificate is expired, and he has not been the holder of a valid

airman medical certificate since August 31, 2018. Defendant William J. Long

knew or should have known about the effective dates of his medical

certificate.

      19.      Upon information and belief, Defendant William J. Long has a

prescription for Adderall, which is a drug use to treat attention-

deficient/hyperactivity disorder (“ADHD”). Upon information and belief,

Defendant William J. Long has had a prescription for Adderall, and has

regularly taken Adderall, from at least 2007 through the present date.

      20.      ADHD medication is a prohibited substance, meaning that an

individual cannot qualify for a new medical certificate, or continue to operate




United States v. Long                    5
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 5 of 10
under a preexisting medical certificate, while taking the medication. 1

Defendant William J. Long knew or should have known that his use of

Adderall disqualified him from being eligible for a medical certificate. Upon

information and belief, Defendant William J. Long did not seek a new or

renewed medical certificate because, among other reasons, of his prescription

for and use of Adderall.

      21.    Defendant William J. Long has violated FAA regulations by

piloting passenger flights while holding only a student pilot certificate or no

pilot certificate:

             a.      During 2014 through 2019, Defendant William J. Long

piloted at least 61 flights, carrying passengers during most of those flights;

             b.      On September 12, 2020, Alaska State Troopers observed a

small aircraft flying into a remote hunting camp. At the scene, Alaska State

Troopers interviewed Defendant William J. Long, and he admitted that he

had piloted the aircraft and that he did not have a pilot license;

             c.      Upon information and belief, Defendant William J. Long

has piloted other and additional passenger flights with only a student pilot



1 See FAA Guide for Aviation Medical Examiners, Pharmaceuticals
(Therapeutic Medications) Do Not Issue – Do Not Fly, available at
https://www.faa.gov/about/office_org/headquarters_offices/avs/offices/aam/am
e/guide/pharm/dni_dnf/.
United States v. Long                   6
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 6 of 10
certificate or no pilot certificate.

      22.    Defendant William J. Long has violated FAA regulations by

conducting flights while holding no current and appropriate pilot certificate

or medical certificate. This includes:

             a.     On September 12, 2020, Alaska State Troopers observed a

small aircraft flying into a remote hunting camp. At the scene, Alaska State

Troopers interviewed Defendant William J. Long, and he admitted that he

had piloted the aircraft and that he did not have a pilot license;

             b.     From September 2018 through September 2019, Defendant

William J. Long piloted at least 9 flights, carrying passengers during most of

those flights;

             c.     Upon information and belief, in May 2021, Defendant

William J. Long piloted a flight; and

             d.     Upon information and belief, Defendant William J. Long

has piloted other and additional flights with no current and appropriate pilot

license or medical certificate.

      23.    Defendant William J. Long has violated FAA regulations by

piloting an aircraft at times when he was taking his prescription medicine

Adderall. Upon information and belief, all or many of the flights that

Defendant William J. Long has piloted from 2007 through the present were
United States v. Long                    7
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 7 of 10
conducted while he had a prescription for, and was taking, Adderall.

      24.    Defendant William J. Long has violated FAA regulations by

piloting an aircraft in a careless or reckless manner so as to endanger the life

or property of another. This includes:

             a.     Conducting unsafe flight maneuvers by buzzing people or

property;

             b.     “Water skipping” his aircraft; and

             c.     Flying in too close of proximity to an aircraft operated by

another individual.

      25.    FAA has given Defendant William J. Long notice of his violations

of FAA regulations, including discussion of his expired student pilot and

medical certificates and imposing monetary civil penalties for his violation of

FAA regulations. Although Defendant William J. Long has stated his intent

that he would not pilot a plane, he has since piloted a plane without holding a

current and appropriate pilot license or medical certificate.

                          Count I – Injunctive Relief

      26.    The allegations in the foregoing paragraphs are incorporated by

reference and repeated.

      27.    Because of the facts alleged in the foregoing paragraphs,

Defendant William J. Long has piloted aircraft in violation of FAA
United States v. Long                    8
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 8 of 10
regulations and poses a risk of continued violations in the future.

      28.     FAA is entitled to a preliminary and permanent injunction

prohibiting Defendant William J. Long from piloting an aircraft without first

having a current and appropriate pilot license and medical certificate.

      29.     FAA will suffer irreparable injury if Defendant William J. Long is

not enjoined from piloting an aircraft without first having a current and

appropriate pilot license and medical certificate. Monetary damages and civil

penalties cannot adequately compensate for Defendant William J. Long’s

violations of FAA regulations and the safety risks attendant with those

violations.

      30.     Defendant William J. Long will not be harmed by being

compelled to obey the law.

      31.     The public interest would be advanced by enjoining Defendant

William J. Long because his violations of FAA regulations are illegal and

pose a risk of harm to air transportation, the public, life, and property.

      32.     If Defendant William J. Long is not enjoined, he is likely to

continue to violate FAA regulations.

                               Relief Requested

      WHEREFORE, Plaintiff United States of America prays for the

following relief:
United States v. Long                    9
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 9 of 10
      A.     That the Court find that the Defendant William J. Long

continually and repeated violated FAA regulations regarding pilot licenses

and medical certificates;

      B.     That the Court, pursuant to 49 U.S.C. § 46106, 14 C.F.R.

§ 13.25(a), and its equitable authority, issue a preliminary and permanent

injunction precluding Defendant William J. Long from piloting an aircraft

without first having an active pilot license and medical certificate;

      C.     That Defendant William J. Long be ordered to pay the costs of

maintenance of this action, including attorney’s fees; and

      D.     That the Court grant the United States such other, further, or

different relief as the Court deems appropriate or to which the United States

might otherwise show itself to be justly entitled.

      RESPECTFULLY SUBMITTED this July 2, 2021, in Anchorage,

Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           s/John Fonstad
                                           JOHN FONSTAD
                                           Assistant U.S. Attorney
                                           Attorney for Plaintiff




United States v. Long                 10
Case No. 3:21-cv-



        Case 3:21-cv-00156-JWS Document 1 Filed 07/02/21 Page 10 of 10
